 



NON-STATUTORY STOCK OPTION AGREEMENT
     This Option Agreement is made and entered into by and between APOLLO GROUP,
INC., an Arizona corporation (hereinafter referred to as the “Company”), and
                                          (hereinafter referred to as
“Employee”), as of                     , 200___ (which date is hereinafter
referred to as the “Date of Grant”). If Employee is presently or subsequently
becomes employed by a subsidiary of the Company, the term “Company” shall be
deemed to refer collectively to Apollo Group, Inc. and the subsidiary or
subsidiaries which employ the Employee.
RECITALS
     A. The Company has adopted the Apollo Group, Inc. 2000 Incentive Plan (the
“Plan”) as an equity incentive program to encourage key employees and officers
of the Company to remain in its employment and to enhance the ability of the
Company to attract new employees whose services are considered valuable by
providing them with an opportunity to acquire a proprietary interest in the
success of the Company.
     B. The Compensation Committee of the Company’s Board of Directors (the
“Committee”) has the authority to grant options pursuant to the Plan to certain
officers and key employees of the Company in order to provide such individuals
with an incentive to continue in the Company’s service.
     C. The Committee did authorize the grant of the Option evidenced by this
Agreement to Employee on the Date of Grant in order to carry out the intent and
purpose of the Plan in providing a substantial equity incentive to encourage the
Employee to continue in the Company’s service and to contribute to its financial
success.
     NOW, THEREFORE, in consideration of the mutual covenants and conditions
hereinafter set forth and for other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the Company and Employee agree
as follows:
          1. Grant of Option. Employee is hereby granted the right and option
(the “Option”) to purchase an aggregate of                      shares of the
Company’s Class A common stock (the “Option Shares”) under the Plan upon the
terms and conditions set forth in this Agreement. The Option is a non-statutory
option under the federal income tax laws and is not intended to be an incentive
stock option subject to Section 422 of the Internal Revenue Code.
          2. Exercise Price. The price per share at which Employee shall be
entitled to purchase the Option Shares pursuant to this Option shall be
$                     (the “Exercise Price”). Such Exercise Price is equal to
the Fair Market Value per share of the Company’s Class A common stock on the
Date of Grant.
          3. Option Term. The Option hereby granted shall remain in force and
effect for a period of six (6) years measured form the Date of Grant and shall
accordingly expire at the close of business on                     , 20___ (the
“Expiration Date”), subject to earlier termination as provided in paragraphs 8
and 9 hereof.





--------------------------------------------------------------------------------



 



          4. Vesting Schedule. The Option shall vest and become exercisable for
the Option Shares in a series of four (4) successive equal annual installments
upon Optionee’s completion of each successive year of employment with the
Company over the four (4) year period measured from                     , 200
____. The foregoing four (4)-year installment vesting provision shall constitute
the Vesting Schedule for the Option. However, the Option may vest and become
exercisable on an accelerated basis in accordance with the special vesting
acceleration provisions of Paragraph 5. As the Option vests and becomes
exercisable for one or more installments of the Option Shares, those
installments shall accumulate, and the Option shall remain exercisable for the
accumulated installments until the Expiration Date or sooner termination of the
option term under Paragraph 8 or 9.
          5. Special Acceleration of Option.
               (a) The Option, to the extent outstanding at the time of a Change
in Control transaction but not otherwise fully exercisable at that time, shall
automatically accelerate so that the Option shall, immediately prior to the
effective date of such Change in Control, vest and become exercisable for all of
the Option Shares at the time subject to the Option and may be exercised for any
or all of those Option Shares as fully vested shares of Class A Common Stock.
               (b) Immediately following the Change in Control, the Option shall
terminate and cease to be outstanding, except to the extent assumed by the
successor corporation (or parent thereof) or otherwise continued in effect
pursuant to the terms of the Change in Control transaction.
               (c) If the Option is assumed in connection with a Change in
Control or otherwise continued in effect, then the Option shall be appropriately
adjusted, immediately after such Change in Control, to apply to the number and
class of securities into which the shares of Class A Common Stock subject to the
Option would have been converted in consummation of such Change in Control had
those shares actually been outstanding at the time. Appropriate adjustments
shall also be made to the Exercise Price, provided the aggregate Exercise Price
shall remain the same. To the extent the actual holders of the Company’s
outstanding Class A Common Stock receive cash consideration for their Class A
common stock in consummation of the Change in Control, the successor corporation
may, in connection with the assumption or continuation of this Option,
substitute one or more shares of its own common stock with a fair market value
equivalent to the cash consideration paid per share of Class A Common Stock in
such Change in Control, provided such common stock is readily tradable on an
established U.S. securities exchange or market.
               (d) The term “Change in Control” shall have the meaning assigned
to such term in Section 3.1 (e) of the Plan.
               (e) This Agreement shall not in any way affect the right of the
Corporation to adjust, reclassify, reorganize or otherwise change its capital or
business structure or to merge, consolidate, dissolve, liquidate or sell or
transfer all or any part of its business or assets.

2



--------------------------------------------------------------------------------



 



          6. Method of Exercising Option. Subject to the terms and conditions of
this Agreement, the Option may be exercised by timely delivery to the Company of
written notice which shall become effective on the date received by the Company
(the “Effective Date”). The notice shall state Employee’s election to exercise
the Option, the number of Option Shares for which the election to exercise has
been made, the method of payment elected pursuant to paragraph 7 hereof, the
exact name or names in which the purchased Option Shares are to be registered
and the Social Security Number of Employee. Such notice shall be signed by the
Employee and shall be accompanied by payment of the Exercise Price for such
shares. In the event the Option shall be exercised by a person or persons other
than Employee pursuant to paragraph 9(a) hereof, such notice shall be signed by
such other person or persons and shall be accompanied by proof acceptable to the
Company of the legal right of such person or persons to exercise the Option. All
shares delivered by the Company upon exercise of the Option as provided herein
shall be fully paid and non-assessable upon delivery.
          7. Method of Payment. Payment of the Exercise Price for the Option
Shares purchased upon the exercise of this Option shall be made by Employee
(i) in cash, (ii) through a broker-assisted same day exercise and sale procedure
pursuant to which the broker shall immediately sell, on behalf of the Employee
or such other person exercising the Option, all or a portion of the Option
Shares acquired upon exercise of the Option and remit to the Company, on the
settlement date for such sale, a sufficient amount of the sale proceeds to cover
the Exercise Price payable for all the Option Shares purchased through such
exercise and the applicable withholding taxes, (iii) through such other method
permitted by the Committee or (iv) through any combination of the above.
          8. Termination of Employment.
               (a) Should Employee’s employment terminate other than for Cause
or by reason of his or her death or Disability, then Employee may at any time
within the three (3)- month period measured from the effective date of such
termination of employment exercise the Option for any or all of the Option
Shares for which this Option is exercisable, either in accordance with the
Vesting Schedule or the special vesting acceleration provisions of paragraph 5,
at the date of such termination of employment; provided, however, that in no
event shall the Option, or any part thereof, be exercisable after the Expiration
Date.
               (b) If Employee’s employment is terminated for Cause, the Option
shall lapse and cease to be exercisable for any of the Option Shares immediately
at the time of such termination of Employee’s employment. For purposes of this
Agreement, the term “Cause” shall have the meaning assigned to such term in
Section 3.1(d) of the Plan.
               (c) If Employee is employed on the Date of Grant in a capacity
other than (or in addition to) a faculty member, then the Employee shall be
deemed for purposes of this paragraph 8 to have terminated employment upon the
earlier of (i) the date he or she ceases for any reason to be employed by the
Company or any Subsidiary or (ii) the first date on which Employee remains
employed by the Company or any Subsidiary solely in the capacity of a faculty
member.

3



--------------------------------------------------------------------------------



 



          9. Employee’s Death or Disability.
               (a) In the event of the death of Employee within a period during
which the Option, or any part thereof, could have been exercised by Employee,
including the three (3)-month period measured from the date of his or her
termination of employment other than for Cause, this Option shall remain
exercisable for an additional period (the Post-Death Period) ending upon the
earlier of (i) the expiration of the twelve (12)-month period measured from the
date of Employee’s death or (ii) the Expiration Date. During the Post-Death
Period, this Option may be exercised by the Employee’s legal representative or
representatives or by the person or persons entitled to do so under Employee’s
last will and testament or if Employee fails to make a testamentary disposition
of this Option or shall die in testate, by the person or persons entitled to
receive this Option under the applicable laws of descent and distribution.
However, this ption may only be exercised during the Post-Death Period for one
or more of the Option Shares (if any) for which this Option is exercisable,
either in accordance with the Vesting Schedule or the special vesting
acceleration provisions of paragraph 5, at the time of Employee’s death. The
Company shall have the right to require evidence satisfactory to it of the
rights of any person or persons seeking to exercise the Option under this
paragraph 9(a).|
               (b) In the event Employee’s employment terminates by reason of
his or her Disability, then Employee may at any time within the twelve
(12)-month period measured from the date of such termination of employment
exercise the Option for any or all of the Option Shares for which this Option is
exercisable, either in accordance with the Vesting Schedule or the special
vesting acceleration provisions of paragraph 5, on the date of such termination
of employment; provided, however, that in no event shall the Option, or any part
thereof, be exercisable after the Expiration Date. For purposes of this
Agreement, the term “Disability” shall have the meaning assigned to such term in
Section 3.1(i) of the Plan.|
          10. Transfer of Employee. Except as otherwise provided in paragraph
8(c) hereof, in the event Employee ceases to be an employee of the Company and
becomes an employee of one of the Company’s subsidiaries as the result of a
transfer, promotion or otherwise, the Option shall remain unchanged.
          11. Nontransferability. The Option evidenced by this Agreement shall
be exercisable only during the term of the Option provided in paragraph 4 hereof
and, except as provided in paragraph 8 or 9 above, only by Employee during his
or her lifetime and while an Employee of the Company. The Option evidenced by
this Agreement shall be subject to the restrictions on transfer as set forth in
section 13. 5 of the Plan.
          12. Stockholder Rights. The holder of this Option shall not have any
stockholder rights with respect to the Option Shares until such person shall
have exercised the Option, paid the Exercise Price and become a holder of record
of the purchased shares.
          13. Adjustments in Number of Option Shares and Exercise Price. In the
event a stock dividend is declared upon the outstanding Class A common stock
after the Date of Grant, the number of Option Shares then subject to this Option
shall be increased proportionately and the Exercise Price per share shall be
equitably adjusted to reflect such stock dividend without any change in the
aggregate Exercise Price therefor. Should any change be made to the

4



--------------------------------------------------------------------------------



 




Class A common stock by reason of any stock split, recapitalization, combination
of shares, exchange of shares, spin-off transaction, extraordinary dividend or
distribution or other change affecting the outstanding Class A common stock as a
class without the Company’s receipt of consideration, or should the value of the
outstanding shares of Class A common stock be substantially reduced as a result
of a spin-off transaction or an extraordinary dividend or distribution, or
should there occur any merger, consolidation or other reorganization, then
equitable adjustments shall be made by the Committee to (i) the total number
and/or class of securities subject to this Option and (ii) the Exercise Price
payable per share, but without any change in the aggregate Exercise Price
therefor. The adjustments shall be made in such manner as the Committee deems
appropriate in order to reflect such change and thereby prevent the dilution or
enlargement of benefits hereunder, and those adjustments shall be final, binding
and conclusive upon Employee and any other person or persons having an interest
in this Option; provided, however, that in the event of a Change of Control, the
adjustments (if any) shall be made in accordance with the applicable provisions
of Section 13.8 of the Plan governing Change of Control transactions.
Notwithstanding the above, the conversion of any convertible securities of the
Company shall not be deemed to have been effected without the Company’s receipt
of consideration.
          14. Delivery of Shares. No shares shall be delivered upon exercise of
the Option until (i) the Exercise Price for those shares shall have been paid in
full in the manner herein provided; (ii) all applicable taxes required to be
withheld shall have been paid or withheld in full; and (iii) the approval of any
governmental authority required in connection with the Option, or the issuance
of shares hereunder, shall have been received by the Company.
          15. Compliance with Laws and Regulations.
               (a) The exercise of this Option and the issuance of the Option
Shares upon such exercise shall be subject to compliance by the Company and
Employee with all applicable requirements of law relating thereto and with all
applicable regulations of any stock exchange on which the Class A common stock
may be listed for trading at the time of such exercise and issuance.
               (b) The inability of the Company to obtain approval from any
regulatory body having authority deemed by the Company to be necessary to the
lawful issuance and sale of any Class A common stock pursuant to this Option
shall relieve the Company of any liability with respect to the non-issuance or
sale of the Class A common stock as to which such approval shall not have been
obtained. The Company, however, shall use its best efforts to obtain all such
approvals.
               (c) The Company shall not be required to deliver any shares of
the Company’s Class A common stock pursuant to the exercise of all or any part
of the Option if, in the opinion of counsel for the Company, such issuance would
violate the Securities Act of 1933 or any other applicable federal or state
securities laws or regulations.
          16. Federal and State Taxes. Upon exercise of this Option, or any part
thereof, Employee may incur certain liabilities for federal, state or local
taxes and the Company may be required by law to withhold such taxes for payment
to the applicable taxing authorities.

5



--------------------------------------------------------------------------------



 



Employee may satisfy the payment of any federal, state, or local tax withholding
amounts due as a result of the exercise of this Option by (i) delivering to the
Company that number of shares of the Company’s Class A common stock then owned
by the Employee, duly endorsed for transfer to the Company and free and clear of
any liens, claims, security interests, or encumbrances, which have an aggregate
Fair Market Value on the date this Option is exercised equal to such tax
withholding amount, (ii) delivering to the Company cash, a check or other form
of payment permitted by the Committee in the aggregate amount required to
satisfy such tax withholding amount or (iii) using a portion of the sale
proceeds of the purchased Option Shares to satisfy such tax withholding amount,
to the extent Employee exercises the Option pursuant to the sale and remittance
procedure set forth in paragraph 7 hereof.
          17. Definitions; Copy of Plan. To the extent not specifically provided
herein, all capitalized terms used in this Agreement shall have the same
meanings ascribed to them in the Plan is granted. By the execution of this
Agreement, Employee acknowledges receipt of a copy of the Plan and the official
prospectus for the Plan.
          18. Administration. This Agreement shall at all times be subject to
the terms and conditions of the Plan, and such Plan shall in all respects be
administered by the Committee in accordance with the terms of and as provided in
the Plan. The Committee shall have the sole and complete discretion with respect
to all matters reserved to it by the Plan, and decisions of the Committee with
respect thereto and to this Agreement shall be final and binding upon Employee
(or any other person with an interest in this Option) and the Company. In the
event of any conflict between the terms and conditions of this Agreement and the
Plan, the provisions of the Plan shall control.
          19. Notices. Any notice required to be given or delivered to the
Company under the terms of this Agreement shall be in writing and addressed to
the Company at its principal corporate offices. Any notice required to be given
or delivered to Employee shall be in writing and addressed to Employee at the
address indicated below Employee’s signature line on this Agreement. All notices
shall be deemed effective upon personal delivery or upon deposit in the U.S.
mail, postage prepaid and properly addressed to the party to be notified.
          20. Successors and Assigns. Except to the extent otherwise provided in
this Agreement, the provisions of this Agreement shall inure to the benefit of,
and be binding upon, the Company and its successors and assigns and Employee and
the legal representatives, heirs and legatees of Employee’s estate.
          21. Continuation of Employment. This Agreement shall not be construed
to confer upon Employee any right to continue in the employ of the Company and
shall not limit the right of the Company, in its sole discretion, to terminate
the employment of Employee at any time.
          22. Obligation to Exercise. Employee shall have no obligation to
exercise this Option in whole or in part.
          23. Governing Law. This Agreement shall be interpreted and
administered under the laws of the State of Arizona.

6



--------------------------------------------------------------------------------



 



          24. Amendments. This Agreement may be amended only by a written
agreement executed by the Company and Employee. The Company and Employee
acknowledge that changes in federal tax laws enacted subsequent to the Date of
Grant, and applicable to stock options, may provide for tax benefits to the
Company or Employee. In any such event, the Company and Employee agree that this
Agreement may be amended as necessary to secure for the Company and Employee any
benefits that may result from such legislation. Any such amendment shall be made
only upon the mutual consent of the parties, which consent (of either party) may
be withheld for any reason.
          IN WITNESS WHEREOF, the Company has caused this Agreement to be duly
executed by its officers thereunto duly authorized and Employee has executed
this Agreement as of the date first written above.

                  APOLLO GROUP, INC.       EMPLOYEE    
 
               
By:
               
 
 
 
     
 
«Name»    
 
               
Title:
          Address:    
 
 
 
           
 
               
 
         
 
   
 
               
 
         
 
   
 
               
 
         
 
   

7